DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a). The Application Data Sheet (ADS) received on 24 May 2018 that claims priority to PCT/IB2016/057031 with a filing date 22 November 2012 is incorrect. After review of PCT/IB2016/057031, the date of the PCT is 22 November 2016. Applicant is advised to submit a new ADS to correct the date of the PCT.  
Claim Objections
Claim 27 is objected to because of the following informalities: The word “purose” appears to be misspelled. Examiner will interpret the word “purose” to be the word --- purpose ---.   Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

dynamic display unit configured to provide an identification … a control unit configured to select an identifying property” in claims 1 and 25 and “identifying in an operating mode of the hob apparatus by a dynamic display unit” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 14-21, 24-36 are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Millett (US 10,314,428 B2).
Regarding claim 14, Millett discloses a hob apparatus (cooktop 14, Fig. 1), comprising: 
a heating region (upper surface 18 of the cooktop 14 proximate the electric burner 12, Figs. 1 and 2) for placement and heating of a cooking container; 
a dynamic display unit (indicial light module 10 that includes at least one light source 26 and light guide 30, see at least Figs. 1-4) configured to provide an identification of the heating region in an operating mode (“The indicial light module 10 is configured to be in an illuminated state 28 at least when the electric burner 12 is in the 
a control unit (control 160, Fig. 1) configured to select an identifying property of the identification of the heating region in the operating mode, depending on an operating parameter (“the illuminated indicia 52 during operation of the various active states 22 of the heating appliance 16 and the electric burner 12 can be dictated by the control 160”, see at least Col. 7, lines 58-63, Fig. 12).

    PNG
    media_image1.png
    836
    627
    media_image1.png
    Greyscale

Regarding claim 15, Millett discloses the hob apparatus of claim 14, and further disclose wherein the control unit (16) is configured to keep in the operating mode a variable of the identification substantially constant (the control unit 160 control current flow, wherein “greater flow of electrical current 70 can correspond to an illuminated indicia 52 that communicates a higher temperature 56. Conversely, a lesser flow of electrical current 70 can correspond to an illuminated indicia 52 that communicates a lower temperature 56”, see at least Col. 7, lines 9-16). The control unit 160 can keep the current substantially constant which correspond to an illuminated indicia reflecting temperature. 
Regarding claim 16, Millett discloses the hob apparatus of claim 14, and further discloses wherein the control unit (160) is configured to alter in the operating mode the identifying property depending on an alteration of the operating parameter. (“the illuminated indicia 52 during operation of the various active states 22 of the heating appliance 16 and the electric burner 12 can be dictated by the control 160 for operating the heating appliance 16”, see at least Col. 7, lines 59-62; the control unit 160 control current flow, wherein “greater flow of electrical current 70 can correspond to an illuminated indicia 52 that communicates a higher temperature 56. Conversely, a lesser flow of electrical current 70 can correspond to an illuminated indicia 52 that communicates a lower temperature 56”, see at least Col. 7, lines 9-16). The control unit 160 can control the flow of current pertaining a preheat function, a warming function, a temperature function that fluctuates the flow of electricity to the electric burner 12 to maintain a consistent temperature 56 (Col. 7, lines 49-62).
Regarding claim 17, Millett discloses the hob apparatus of claim 14, and further disclose wherein the identifying property is an intensity of the identification of the heating region. Millett disclose wherein a temperature sensor is in communication with the light module, wherein the temperature sensor measures a surface temperature of the translucent cooktop proximate the electric burner. The plurality of light elements (dynamic display unit) generates the plurality of illuminative indicia by directing light from the plurality of lighting elements and through the translucent cooktop in response to the surface temperature of the translucent cooktop via the silicone light guide. The display of the plurality of illuminative indicia represents an intensity (see at least Col. 4, lines 28-38).
Regarding claim 18, Millett discloses the hob apparatus of claim 14, and further disclose a hob plate (partially translucent of cooktop 14, see annotated Fig. 6 below), said control unit (160) being configured to display in the operating mode an alteration of the operating parameter in a direction oriented parallel to the hob plate by means of the identification of the heating region (the control unit controls the light guide (30) based on “illuminated indicia 52 can communicate to the user of the appliance the temperature 56 of the upper surface 18 of the cooktop 14, or an approximation thereof based upon various configurations of the indicial light module 10”, Col. 5, line 4-8).

    PNG
    media_image2.png
    346
    634
    media_image2.png
    Greyscale


Regarding claim 19, Millett discloses the hob apparatus of claim 18, and further disclose wherein the direction is a depth direction. Fig. 1 shows the light guide (30) surround an electric burner (12) and Fig. 6 show that the light guide is disposed parallel and below the hob plate with the light displayed to the user is in a depth direction, passing though the hob plate and denoted by arrow 52 of Fig. 6. 
Regarding claim 20, Millett discloses the hob apparatus of claim 14, wherein the operating parameter is a heating parameter. Millett disclose wherein a temperature sensor is in communication with the light module, wherein the temperature sensor measures a surface temperature (operating parameter) of the translucent cooktop proximate the electric burner. The plurality of light elements (dynamic display unit) generates the plurality of illuminative indicia by directing light from the plurality of lighting elements and through the translucent cooktop in response to the surface 
Regarding claim 21, Millett discloses the hob apparatus of claim 14, and further discloses wherein the heating region (upper surface 18 of the cooktop 14 proximate the electric burner 12, Figs. 1 and 2) comprises at least one combined heating zone (portion of upper surface that has two adjacent burners to accommodate large cooking containers).
Regarding claim 24, Millett discloses the hob apparatus of claim 14, and further disclose wherein the control unit (160) is configured to display in the operating mode (temperature intensity) a temperature of a heating zone of the heating region by means of the identification (light). Millett show wherein a temperature sensor is in communication with the light module via the control unit (160), the temperature sensor measures a surface temperature of the translucent cooktop proximate the electric burner and the plurality of light elements (dynamic display unit) generates a plurality of illuminative indicia by directing light from the plurality of lighting elements and through the translucent cooktop in response to the surface temperature of the translucent cooktop via the silicone light guide. The display of the plurality of illuminative indicia represents an intensity (see at least Col. 4, lines 28-38).
Regarding claim 25, Millett discloses a hob (heating appliance 16), comprising a hob apparatus (cooktop 14, Fig. 1), comprising: 
a heating region (upper surface 18 of the cooktop 14 proximate the electric burner 12, Figs. 1 and 2) for placement and heating of a cooking container; 
dynamic display unit (indicial light module 10 that includes at least one light source 26 and light guide 30, see at least Figs. 1-4) configured to provide an identification of the heating region in an operating mode (“The indicial light module 10 is configured to be in an illuminated state 28 at least when the electric burner 12 is in the at least one of the active states 22”. See at least Col. 3, lines 63 -67 and Col. 4, lines 1-14); and 
a control unit (control 160, Fig. 1) configured to select an identifying property of the identification of the heating region in the operating mode, depending on an operating parameter, depending on an operating parameter (“the illuminated indicia 52 during operation of the various active states 22 of the heating appliance 16 and the electric burner 12 can be dictated by the control 160”, see at least Col. 7, lines 58-63, Fig. 12).
Regarding claim 26, Millett discloses the hob of claim 25, and further disclose wherein the hob (16) is constructed in the form of an induction hob (wherein the electric burners (12) are induction burners (“the inductive process forms heat 72 within the cooking utensil through the creation of an induced electrical current 70 within the cooking utensil itself”. Col. 12, lines 52-55).
Regarding claim 27, Millett discloses a method of operating (400, Fig. 12, Col. 12, lines 37-67 and Col. 14, lines 1-12) a hob apparatus (14, Fig. 1), comprising:   
identifying in an operating mode of the hob apparatus by a dynamic display unit an identification of a heating region on which a cooking container is placeable for heating purpose (step is done by the operator, wherein the hob apparatus (16) has a 
selecting an identifying property of the identification of the heating region depending on an operating parameter (“a control 160 for the heating appliance 16 is manipulated to set a desired heating condition”, step 402).

    PNG
    media_image3.png
    728
    579
    media_image3.png
    Greyscale


Regarding claim 28, Millett discloses the method of claim 27 and further discloses keeping in the operating mode a variable of the identification substantially constant (manipulating the control 160, step 402, Fig. 12, to power the electric burners 12 and the indicial light module 10, step 404, Fig. 12, wherein keeping the heating appliance 16 powered on during a cooking process is a constant variable of the identification. 
Regarding claim 29, Millett discloses the method of claim 27, further disclose altering in the operating mode (in the method 400, the electric burner 12 is placed is one of the active states, Col. 12, lines 56-58) the identifying property (“a sensor communicates to the indicial light module 10 the selected heating condition (step 406). The heating condition can be a temperature and/or function of the heating appliance 16. The sensor can be a temperature sensor 90 that detects the temperature 56 of the upper surface 18 of the cooktop 14. The sensor can also be a voltage sensor that detects the flow of electrical current 70 to the electrical burner, where the sensor communicates the presence of an electrical current 70 to the control 160, which operates the indicial light module 10”, Col. 12, lines 56-67) depending on an alteration of the operating parameter.
Regarding claim 30, Millett discloses the method of claim 27, and further disclose wherein the identifying property is an intensity of the identification of the heating region. Millett disclose wherein a temperature sensor is in communication with the light module, wherein the temperature sensor measures a surface temperature of the translucent cooktop proximate the electric burner. The plurality of light elements (dynamic display unit) generates the plurality of illuminative indicia by directing light 
Regarding claim 31, Millett discloses the method of claim 27 and further comprising displaying in the operating mode an alteration of the operating parameter in a direction oriented parallel to a hob plate of the hob apparatus by means of the identification of the heating region (See annotated Fig 6 above). The control unit (160) being configured to display in the operating mode an alteration of the operating parameter in a direction oriented parallel to the hob plate by means of the identification of the heating region (the control unit controls the light guide (30) based on “illuminated indicia 52 can communicate to the user of the appliance the temperature 56 of the upper surface 18 of the cooktop 14, or an approximation thereof based upon various configurations of the indicial light module 10”, Col. 5, line 4-8).
Regarding claim 32, Millett discloses the method of claim 31, wherein the direction is a depth direction. Fig. 1 shows the light guide (30) surround an electric burner (12) and Fig. 6 show that the light guide is disposed parallel and below the hob plate with the light displayed to the user is in a depth direction, passing though the hob plate and denoted by arrow 52 of Fig. 6.
Regarding claim 33, Millett discloses the method of claim 27, and further disclose wherein the operating parameter is a heating parameter (temperature and/or function of the heating appliance 16, Col. 12, lines 56-67).
Regarding claim 34, Millett discloses the method of claim 27. The step of identifying in the operating mode at least partially an edge of the heating region by means of the identification can be done by user via visual observation. The heating regions of Millett are illuminated a dynamic display unit (indicial light module 10 that includes at least one light source 26 and light guide 30, see at least Figs. 1-4) that allows the user to identify an edge of the heating region.
Regarding claim 35, Millett discloses the method of claim 27. The step of identifying in the operating mode at least one position of individual heating units defining the heating region by means of the identification can be done by user via visual observation. The heating regions of Millett are illuminated allowing the user to identify at least one position of individual heating units 12.
Regarding claim 36, Millett discloses the method of claim 27, further disclose displaying in the operating mode a temperature of a heating zone of the heating region by means of the identification (“A temperature sensor is in communication with the light module, wherein the temperature sensor measures a surface temperature of the translucent cooktop proximate the electric burner. The plurality of light elements generates the plurality of illuminative indicia by directing light from the plurality of lighting elements and through the translucent cooktop in response to the surface temperature of the translucent cooktop via the silicone light guide”, Col. 1, lines 45-53).
Claims 14, 22-23, 25 and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Kataoka et al. (US 2011/0011851 A1), indicated on IDS date 31 May 2018.
Regarding claim 14, Kataoka et al. discloses a hob apparatus (induction cooking device 1, Fig. 1, Para. 0053), comprising: 
a heating region (the region that includes heating units 2-5, Fig. 1) for placement and heating of a cooking container; 
a dynamic display unit (display unit 6 and light-emitting parts 21-14, 31-34, 41-44, and 51-54, Fig. 1, Para. 0053  ) configured to provide an identification of the heating region in an operating mode; and 
a control unit (operation unit 7, Fig. 1, Para. 0053) configured to select an identifying property of the identification of the heating region in the operating mode, depending on an operating parameter. The control unit to select an identifying property such as heat level, see Para. 0053, “The operation unit 7 includes a power key 7a for turning on and off the power source, heating keys 7b, 7c, 7d, 7e, 7f, 7g, and 7h for turning on and off the heating, and heat level adjusting keys 7i, and 7j. The display unit 6 includes seven heat level display units corresponding to the seven heating keys 7b to 7h”, Para. 0053.

    PNG
    media_image4.png
    704
    768
    media_image4.png
    Greyscale

Regarding claim 22, Kataoka et al. disclose the hob apparatus of claim 14, and further disclose wherein the control unit (7) is configured to identify in the operating mode (“the control unit has a heating control unit being operable to control the output of the inverter circuit and a light-emission control unit being operable to control the light emission of the light-emitting parts, depending on the input from the operation unit, and each one of the light-emitting parts includes a two-color light-emitting element” para. 0007) at least partially an edge of the heating region by means of the identification (light-emitting parts 21-14, 31-34, 41-44, and 51-54, Fig. 1, Para. 0053).
Regarding claim 23, Kataoka et al. disclose the hob apparatus of claim 14, and further disclose a plurality of heating units (heating coil 9, Fig. 2) for defining the heating region (the heating coils are below the top plated, denoted as #1 in Fig. 6), said control unit (7) being configured to identify in the operating mode at least one position of individual ones of the heating units (9) by means of the identification (light-emitting parts 21-14, 31-34, 41-44, and 51-54, which surrounds the heating region above the heating units 9 as shown Figs. 1 and 2).
Regarding claim 25, Kataoka et al. discloses a hob (cooking station, Fig. 1) comprising:
a hob apparatus (induction cooking device 1, Fig. 1, Para. 0053), comprising: 
a heating region (the region that includes heating units 2-5, Fig. 1) for placement and heating of a cooking container; 
a dynamic display unit (display unit 6 and light-emitting parts 21-14, 31-34, 41-44, and 51-54, Fig. 1, Para. 0053  ) configured to provide an identification of the heating region in an operating mode; and 
a control unit (operation unit 7, Fig. 1, Para. 0053) configured to select an identifying property of the identification of the heating region in the operating mode, depending on an operating parameter. The control unit to select an identifying property such as heat level, see Para. 0053, “The operation unit 7 includes a power key 7a for turning on and off the power source, heating keys 7b, 7c, 7d, 7e, 7f, 7g, and 7h for turning on and off the heating, and heat level adjusting keys 7i, and 7j. The display unit 6 includes seven heat level display units corresponding to the seven heating keys 7b to 7h”, Para. 0053.
Regarding claim 27, Kataoka et al. discloses a method of operating a hob apparatus, comprising:   
identifying in an operating mode of the hob apparatus by a dynamic display unit an identification of a heating region on which a cooking container is placeable for heating purpose (visual display by display unit 6 and light-emitting parts 21-14, 31-34, 41-44, and 51-54, Fig. 1, Para. 0053); and 
selecting an identifying property of the identification of the heating region depending on an operating parameter (via operation unit 7 which includes a power key 7a for turning on and off the power source, heating keys 7b, 7c, 7d, 7e, 7f, 7g, and 7h for turning on and off the heating, and heat level adjusting keys 7i, and 7j, Para. 0053.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715